Citation Nr: 1443040	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1965 to February 1969.  He died in March 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied the Appellant's claim of service connection for cause of death.  The Appellant did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the August 2008 rating decision does not raise a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for cause of death. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied the Appellant's claim of entitlement to service connection for cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d)(2013).

2.  Additional evidence submitted subsequent to the August 2008 rating decision is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Adequate notice was provided in August 2010.  

With regard to the duty to assist, the claim's file contains private medical records, and statements and submissions from the Appellant.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

The Board also notes that a VA medical opinion has not been obtained.  However, VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 2008 rating decision, the RO denied the Appellant's cause of death claim, finding that there was no evidence that the Veteran's diabetes caused his death.  Evidence considered at the time of the rating decision included post service treatment records, the Veteran's original death certificate, an October 2006 affidavit correcting the Veteran's death certificate, and articles and statements submitted by the Appellant. 

Since the August 2008 rating decision, the Appellant has submitted additional lay statements, a May 1990 Report addressing the association between adverse health effects and exposure to Agent Orange, and a September 2006 letter from the Veteran's private physician, Dr. P.G., who noted that the Veteran had diabetes which was possibly due to Agent Orange exposure and subsequently developed and died of metastatic pancreatic cancer. 

The Board finds that this evidence is not sufficient to reopen the Appellant's cause of death claim.  The September 2006 letter is new as it was not previously submitted; however, it is not material as it does not relate to an unestablished fact necessary to substantiate the Appellant's claim.  The Appellant's initial claim was denied because there was no evidence that the Veteran's diabetes caused his death or that his death was otherwise related to service.  The September 2006 letter does not establish that the Veteran's death was caused by his diabetes.  Instead, it merely shows that the Veteran had diabetes and subsequently developed and died of metastatic pancreatic cancer.  The Appellant has offered additional written statements and a May 1990 Report in support of her claim.  The 1990 Report included a reference to pancreatic cancer and possible association with Agent Orange exposure; however, that evidence does not relate to an unestablished fact.  Pancreatic cancer is not on the list of diseases that have been determined to be presumptively related to Agent Orange exposure.  The Appellant's assertions are duplicative of those made in connection with the original claim.  Therefore, the recently submitted evidence is not new and material within the meaning of 38 C.F.R. § 3.156(a).  The Appellant's claim will not be reopened.

ORDER

New and material evidence not having been received, the application to reopen the claim for service connection for the cause of the Veteran's death is denied. 



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


